Citation Nr: 1430951	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-38 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinnitus.

2.  Entitlement to a compensable rating for right ear hearing loss.

3.  Entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from March 1986 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the VA Regional Office (RO) in Columbia, South Carolina.  

In February 2010, the Veteran had an informal conference before a Decision Review Officer.  A summary of the conference has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's tinnitus is assigned a 10 percent rating, which is the maximum evaluation authorized under Diagnostic Code (DC) 6260.

2.  Audiometric testing reveals no worse than Level II hearing acuity in the Veteran's right ear.

3.  The bilateral plantar fasciitis results in severe disability with symptoms of pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  


CONCLUSIONS OF LAW

1.  The law precludes assignment of a disability rating greater than 10 percent for the service-connected tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.87, DC 6260 (2013).

2.  The criteria for a compensable rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85, 4.86 Diagnostic Code (DC) 6100 (2013).

3.  The criteria for a rating of 30 percent, but no higher, for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Code (DC) 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran was notified in letters dated in March 2009 and April 2009 regarding the type of evidence necessary to establish his claims.  He was instructed that to show entitlement to an increased evaluation for his service-connected disabilities, the evidence must show that the disabilities have gotten worse.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The letters informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  

Regarding VA's duty to assist, VA obtained the Veteran's post-service medical records and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in April 2009 (all issues), March 2010 (feet), and March 2011 (feet).  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  Although the audiological examination is over five years old and the foot examination is over three years old, the Veteran has not reported a worsening of his conditions since the examinations.  As there is no evidence of worsening since the last VA examinations, a remand for new VA examinations is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

	1.  Tinnitus

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  This diagnostic code was revised effective June 13, 2003.  The revisions were intended to codify VA's longstanding practice of assigning no higher than a single 10 percent evaluation for recurrent tinnitus, whether the sound is perceived as being in one ear or both ears, or in the head.  See Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25,822 (May 14, 2003). 

This diagnostic code has not changed and continues to stipulate that only a single evaluation of 10 percent for recurrent tinnitus will be assigned-whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2 (2013); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming VA's longstanding interpretation of DC 6260 as authorizing only a single 10 percent rating, but no higher, for tinnitus, whether perceived as unilateral or bilateral).  Accordingly, the appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Extraschedular consideration is discussed below.

      2.  Right Ear Hearing Loss

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  See 38 C.F.R. § 4.85.

The results are then analyzed using tables contained in 38 C.F.R. § 4.85, DC 6100.  "Puretone threshold average,'' as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  The appropriate rating is then determined by finding the intersection point for the two Roman numeral designations using Table VII.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383 of this chapter.  38 C.F.R. § 4.85(f).

For exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 provides as follows: (a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. (b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The average puretone hearing loss on a VA examination in April 2009 was 35 decibels in the right ear.  Speech recognition score using the Maryland CNC word lists was 84 percent in the right ear.  An exceptional pattern of hearing loss was not shown.  In response to the question of the situation of greatest difficulty, the Veteran responded that he wore hearing aids.  His disability was opined to have no significant effects on his occupation.  Pursuant to 38 C.F.R. 4.85, Table VI, his puretone threshold average and speech discrimination score received a numeric designation of Level II.  Using a numeric designation of I for the left ear, applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a zero percent or noncompensable rating under DC 6100.  Therefore, a compensable rating is not warranted based on these results.  

Here, the Veteran has been assigned a zero percent or noncompensable rating throughout this appeal.  For the reasons set forth above, the evidence does not show that he is entitled to a compensable at any time during this appeal based on the standard rating criteria.  38 C.F.R. § 4.85, DC 6100.  Therefore, his increased rating claim is denied.

The above determination is based upon consideration of applicable rating provisions.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2013).  The Court also noted, however, that, even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the Veteran denied functional impairment at the VA examination by replying that he wore a hearing aid when asked about the situation of greatest difficulty, while the examiner provided an opinion regarding the effect of the Veteran's right ear hearing loss on his occupational functioning.  As the examination addressed the functional impairment of the Veteran's bilateral hearing loss, and as the Veteran has not demonstrated any prejudice caused by a deficiency in any examination, the Board reiterates that the evidence does not support a finding of a compensable rating at any time during this appeal.  The evidence does not show that the Veteran's right ear hearing loss has resulted in marked interference with employment or activities of daily life.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's right ear hearing loss warrants a compensable rating.  The Board finds, therefore, that the evidence of record does not support the criteria required for an increased schedular rating at any time during this appeal.  

	3.  Plantar Fasciitis

The Veteran's plantar fasciitis is evaluated as 10 percent disabling by analogy under 38 C.F.R. § 4.71, DC 5279, which evaluates impairment from anterior metatarsalgia.  The only rating available under that diagnostic code is 10 percent.  38 C.F.R. § 4.71, DC 5279 (2013).

VA's Compensation Service issued a Bulletin in July 2013 indicating that plantar fasciitis should be evaluated as analogous to pes planus, because the symptoms from that disability most closely approximate the disability picture typically seen in plantar fasciitis.  

Pes planus is evaluated under 38 C.F.R. § 4.71, DC 5276, which evaluates impairment from flatfoot.  As the Veteran's disability is bilateral, the Board will discuss the ratings for bilateral flatfoot.  A 10 percent rating is warranted for moderate disability with symptoms of weight-bearing line over medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  38 C.F.R. § 4.71, DC 5276 (2013).

A 30 percent rating is warranted for severe disability, with symptoms of objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Id.

A 50 percent rating is warranted for pronounced disability with symptoms of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.

The Veteran was afforded a VA examination in April 2009.  He reported using custom inserts with partial relief and that he did not have any corrective shoes.  His pain was all day every day.  He also reported numbness.  His day-to-day activities included being unable to walk more than 15 minutes and unable to sit more than 15 minutes.  He worked full-time as a nurse where he was unable to stand more than 15 minutes, sit more than 15 minutes, or walk more than 15 minutes.  He also reported that he was tripping a lot.  Examination revealed that he walked with a normal gait and used no assistive devices.  There was no edema.  The Veteran had mild pain to palpation on the dorsal aspects of the feet.  There were no callosities suggesting abnormal weight bearing.  Dorsiflexion of the toes elicited pain.  He had decreased sensation to the feet.  On range of motion testing, he could dorsiflex to 20 degrees with pain and plantar flex to 30 degrees with pain, both with no DeLuca.  There was no pain on range of motion on any of the above joints except as stated above.  All of the above joints had no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use.  

At a March 2010 VA examination, the Veteran reported constant pain and that his feet swelled mildly.  He used special shoes and inserts, which did not help.  He had numbness occurring two times an hour, lasting ten to 20 minutes and could occur with any type of activity.  He was still employed full-time as a nurse.  He had missed two months of work in the last year related to his feet.  He had flares that lasted for two hours in the morning and the last hour to hour and a half in the evening.  He was not able to do any physical activity in the evening with the flares, and he had to slow down his physical activity in the morning with the flares.  

Examination revealed that he walked with a limp using a cane.  No edema was noted.  He had callus to the fifth lateral toe on the left foot.  He reported a history of uneven shoe wear on the medial aspect at the metacarpophalangeal joint on his shoes bilaterally.  He changed his shoes every four to six months.  His arches appeared normal.  He had pain to palpation in the entire feet bilaterally, but was worse at the first and second metatarsophalangeal joints and medial tubercles of the calcaneus bilaterally.  His pain in his feet was extreme pain reported on very light touch to his bilateral feet in all aspects of each foot.  He also had some pain, which was worsened on palpation at the first and second proximal interphalangeal joints as well.  Achilles were aligned.  The examiner opined that the Veteran's plantar fasciitis was moderate bilaterally.  

The Veteran was afforded a VA examination in March 2011.  His pain was constant and his feet swelled mildly.  The Veteran used special shoes and prescription inserts, which did not help.  He got numbness in his feet, occurring twice an hour, lasting for ten to 20 minutes, and could occur with any type of activity.  He was working full-time but stopped working in January 2011.  The Veteran reported that he was told he was being laid off for excessive absenteeism.  He reported missing one to two days a month of work in the last year related to his feet.  He had flare-ups occurring daily that lasted for two hours in the morning and the last hour to hour and a half in the evening.  He was not able to do any physical activity in the evening with the flares, and he had to slow down his physical activity in the morning with the flares.  He was unable to walk more than 15 minutes with the cane and unable to stand more than 20 to 25 minutes because of the feet.  

Examination revealed that he walked with a limp using a cane.  He reported some numbness on the top of the right foot.  No edema was noted.  He had callus to the medial aspect of the fifth toes bilaterally.  He reported a history of uneven shoe wear on the medial aspect at the metacarpophalangeal joint on his shoes bilaterally.  He changed his shoes every four to six months.  His arches appeared slightly flattened, which increased on standing.  He had pain to palpation in the entire feet bilaterally, except the anterior portion, but it was worse at the first and second metatarsophalangeal joints and medial tubercles of the calcaneus bilaterally.  He also had some pain, which was worsened on palpation at the first and second proximal interphalangeal joints as well.  Ankle range of motion was normal.  Achilles were aligned.  The examiner opined that the Veteran's plantar fasciitis was moderate bilaterally.  

The Veteran's treatment records have not shown symptoms of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation.  The Veteran's statements during this appeal show that he reported symptoms indicative of a 50 percent rating for bilateral flatfeet.  

Based on a review of the evidence and in affording the Veteran the benefit-of-the-doubt, the Board concludes that a higher rating of 30 percent is warranted under DC 5276.  Although the Veteran's disability was opined to be moderate at VA examinations, the actual symptomatology shown during this appeal approximates severe disability.  The VA examinations as discussed above show that the Veteran has callosities.  The Veteran has reported swelling on use.  Based on the extreme pain documented in the March 2010 examination, the Board concludes that the evidence supports a finding of pain on manipulation and use accentuated.  Although the evidence does not show marked deformity (pronation, abduction, etc.), considering the actual symptomatology shown during this appeal, the Board concludes that the Veteran's bilateral plantar fasciitis is more disabling than the currently assigned 10 percent rating.  The findings shown in the examination reports suggest that the Veteran's bilateral plantar fasciitis more closely approximates the criteria for a higher rating of 30 percent under DC 5276.

However, the evidence fails to show that his disability approximates pronounced disability warranting a 50 percent rating.  Symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation have not been shown.  Although the VA examinations show that the Veteran's disability is not relieved by his special shoes and prescription inserts, the overall symptomatology as described above does not show that the Veteran's plantar fasciitis equates to pronounced disability.  The Board has considered the Veteran's statements regarding his symptoms.  However, his treatment records and VA examinations fail to show that his overall symptomatology warrants a 50 percent rating.  Consequently, while the evidence suggests that a higher rating of 30 percent is warranted, it fails to show that the Veteran meets the criteria for the next higher rating of 50 percent.

In this case, when considering the symptoms discussed above, the Board concludes such symptoms equate to no worse than severe disability.  In reaching the conclusion that a higher rating is not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that an increased rating is warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased rating for limitation of motion is not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  The examination reports reflect that the Veteran's functional impairment was taken into account.  None of the examinations shows that the Veteran had muscle atrophy or other evidence of disuse due to his service-connected bilateral foot disability.  Accordingly, the criteria for a rating of 30 percent, but no higher, have been met.  38 C.F.R. § 4.71a, DC 5276.

The Board has also considered whether a higher rating is warranted under any of the other diagnostic codes use to rate foot disabilities.  The evidence fails to show other disabilities such as claw foot and malunion or nonunion of tarsal or metatarsal bones.  Therefore, a rating under 38 C.F.R. § 4.71a, DCs 5278, 5283 is not warranted.  

The Board has also considered whether a higher rating under DC 5284 for other foot injuries is warranted.  However, the actual symptoms shown during this appeal are adequately compensated under DC 5276 for the reasons set forth above.  In this case, considering that DC 5276 specifically contemplates the symptoms shown during this appeal, the Board concludes that it is the more appropriate diagnostic code to rate the Veteran's plantar fasciitis as opposed to DC 5284.  Consequently, the Board concludes that a rating under DC 5284 is not warranted.

For these reasons, the Board finds that the criteria for a rating of 30 percent, but no higher, have been met.  

	4.  Extraschedular Consideration 

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's tinnitus, right ear hearing loss, and bilateral foot symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disabilities.  The evidence does not show that the Veteran's tinnitus, right ear hearing loss, and bilateral foot disabilities have resulted in interference with employment or activities of daily life which would warrant increased ratings for these disabilities.  Although the March 2011 examination shows that the Veteran reported being laid off from his job because of his feet, a February 2012 record shows that the Veteran was again employed and he reported that psychiatric problems contributed to his changing jobs as opposed to his feet.  
Moreover, as the Veteran has not contended, nor does the evidence show that these disabilities render him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a rating in excess of 10 percent for tinnitus is denied.

Entitlement to a compensable rating for right ear hearing loss is denied.

A 30 percent rating for bilateral plantar fasciitis is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


